Citation Nr: 0630398	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  02-14 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
August 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Muskogee 
RO, which granted the veteran an extension of his delimiting 
date for the period of August 8, 1997 to March 24, 1998, 
based on evidence of a left ankle injury that prevented him 
from working during that period.  The veteran appealed the 
decision, claiming that he experienced further complications 
of his ankle injury following the aforementioned time period, 
which again prevented him from working or attending school.  

In November 2003 and July 2004, the Board remanded the case 
to the RO for further evidentiary and due process 
development.  

Then, in a June 2005 rating decision, the RO granted the 
veteran an extension of his delimiting date for the periods 
of December 14, 1999 to March 22, 2000 and July 1, 2001 to 
October 1, 2001, based on evidence showing that his ankle and 
foot conditions prevented him from working or attending 
school during those periods.  Consequently, his delimiting 
date was extended by five months and 28 days.  The veteran 
continued his appeal.  

Then, in December 2005, the Board remanded the case to the RO 
for further development related in part to actions not 
completed in the previous remand and in part to more recent 
developments (i.e., award of disability compensation for 
post-traumatic stress disorder (PTSD) in November 2004).  
Following certain actions, the case was returned to the 
Board.  

Then, in May 2006 a statement was received by the veteran, 
indicating his desire to appear at the offices of the Board 
in Washington, DC, and testified at a hearing before a 
Veterans Law Judge.  He was notified of a scheduled hearing 
in July 2006, but prior to the hearing date he informed the 
Board that he was cancelling his hearing.  

This appeal is REMANDED to the Muskogee RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and to ensure that there is a 
complete record upon which to decide the veteran's claim.  In 
that regard, the Board notes that it may not proceed to issue 
a decision in the circumstance where additional evidence, 
which has been received by the Board, has not been considered 
in the first instance by the Muskogee RO.  Specifically, it 
is noted that in the December 2005 remand, the RO was 
directed to obtain for association with the record (i.e., the 
veteran's educational benefits folder) the following:  
treatment records dated from October 8, 1992 through March 
1994, as referenced by the veteran in his August 2002 
statement; and VA medical records relevant to evaluation and 
treatment of the veteran for psychiatric complaints, to 
include PTSD, dated from the time of his discharge from 
service in August 1991.  Such actions were not completed 
prior to the case being returned to the Board.  However, upon 
receipt of the case, the Board contacted the Oakland, 
California RO, where the veteran's claims file was located, 
and requested such file to be transferred to the Board for 
its association with the educational benefits folder.  

A preliminary review of the claims file shows that it 
contains the veteran's disability compensation applications, 
disability determinations, and supporting medical records, 
among other things.  In particular, it contains medical 
records dated from October 8, 1992 through March 1994, 
related to mental health counseling and treatment, as well as 
subsequent records relevant to the veteran's claim and award 
for service connection for PTSD, which were sought in 
connection with his education claim on appeal.  The Board may 
not consider this evidence in the first instance, so in the 
absence of a waiver from the veteran, the entire file (both 
the claims file and education benefits folder) must be sent 
back to the agency of original jurisdiction for its 
consideration.  See 38 C.F.R. § 20.1304 (c) (2005).  The 
Board herein notes that it makes no determination as to any 
ultimate issues in this appeal by remanding this case for the 
Muskogee RO's initial review of the claims file.  

Secondly, in the previous remand, the Board requested that a 
copy of the rating decision of November 23, 2004, which 
denied entitlement to an extension of the veteran's 
delimiting date based on treatment reports and employment 
history, be obtained and associated with the education 
folder.  Then, in regard to such directive, the RO indicated 
in a brief note in the education folder that such rating 
decision was already in the file.  However, a preliminary 
review by the Board shows that there is an undated letter in 
the file, sent to the veteran, notifying him of the RO's 
decision, but that the rating decision itself does not appear 
to be in the file.  Moreover, it is noted that the undated 
notification letter sent to the veteran had three enclosures, 
one of which was the rating decision.  Thus, clarification is 
sought to determine whether a rating decision actually 
exists, and if so, a copy of the rating decision should be 
obtained for file.  The case is returned to the RO in 
accordance with this.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

By way of information, the Board notes that the veteran's 
delimiting date for Chapter 30 educational assistance 
benefits had previously been extended, based on his inability 
to attend school or work due to an ankle/foot condition, and 
that his current delimiting date is in October 2002.  VA 
regulations allow for extensions of the delimiting date but 
that it must be clearly established by medical evidence that 
a program of education was medically infeasible and that VA 
will not consider a veteran who was disabled for a period of 
thirty days or less as having been prevented from initiating 
or completing a chosen program unless the evidence 
establishes that he was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a)(2) (2005).  

Accordingly, and in consideration that it is now nearly three 
years beyond his current delimiting date, the veteran 
requires clear medical evidence, dated prior to or beginning 
October 2002, showing that a program of education was 
infeasible for him for a minimum of that time period (i.e., 
nearly three years).  The Board is aware of and regrets the 
fact that this case has been in appellate status for an 
extended period of time, particularly where the underlying 
issue is of a time-sensitive nature.  However, the Board is 
not aware of any regulation that would enable an equitable 
tolling of the time period during the pendency of this 
appeal.  

In the interests of according the veteran full due process 
and assistance in substantiating his claim, the case is 
REMANDED to the RO via the Appeals Management Center for the 
following:

1.  The RO should obtain for association 
with the file (i.e., educational benefits 
folder and claims file) a copy of the 
November 23, 2004 RO rating decision, 
which denied entitlement to an extension 
of the veteran's delimiting date.  If the 
rating decision itself is not found to 
exist, such fact should be noted for the 
record.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim, based on the entire evidence of 
record to include that evidence contained 
in the veteran's claim file (which has 
now been associated with the education 
benefits folder) pertinent to evaluation 
and treatment for mental disability.  If 
the decision remains adverse to the 
veteran, the RO should provide him with a 
supplemental statement of the case and 
the opportunity to respond thereto.  For 
the duration of the appeal, the claims 
file should remain together with the 
veteran's education benefits folder.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


